Peb Cubiam.
Plaintiff had a verdict for personal injuries and defendant appealed from an order denying an alternative motion fo,r judgment notwithstanding the verdict or for a new trial.
Two street-car tracks extend along East Seventh street in the city of St. Paul. Eastbound cars pass over the south track, westbound over the north track. Plaintiff alighted from an eastbound oar at a street intersection, passed around the rear end of the car toward the north side of the street, and as he reached the north track was struck, knocked down and injured by defendant’s delivery team. The delivery team was proceeding at a trot in the same direction as the car. The driver saw the car stop to discharge passengers, and saw three or four passengers alight and pass around the end of the car toward the north side of the street, but apparently made no effort to check his team. The other passengers were ahead of plaintiff and passed in front of the team without injury, but plaintiff was struck and injured. Defendant does not seriously contend that its driver was free from negligence, but insists that plaintiff was guilty of contributory negligence as a matter of law. Plaintiff followed other passengers who alighted from the ear and passed around the end of it ahead of him. He testified that he looked toward the east for cars going west, but did not look toward the west and never saw the team until it struck him. He also states that he did not expect vehicles going east to be in that part of the street. "We are of opinion that the questions of defendant’s negligence and of plaintiff’s contributory negligence were both for the jury.
Affirmed.